391 F.2d 926
Roy Thomas CONNER, Appellant,v.UNITED STATES of America, Appellee.
No. 24938.
United States Court of Appeals Fifth Circuit.
April 5, 1968, Rehearing Denied Aug. 30, 1968.

Dennis Baker, Batesville, Miss., for appellant.
H. M. Ray, U.S. Atty., Oxford, Miss., for appellee.
Before GEWIN and COLEMAN, Circuit Judges, and HUGHES, District Judge.
PER CURIAM:


1
The appellant was found guilty by a jury of interstate transportation of a stolen motor vehicle in violation of 18 U.S.C.A. 2312 in the United States District Court for the Northern District of Mississippi.  Accordingly, he was adjudged to be guilty and sentence was imposed.  He was represented by court appointed counsel during his trial.


2
On this appeal it is contended that error was committed in permitting an incriminating statement made to an F.B.I.  Agent to be admitted into evidence and in failing to grant a motion for a directed verdict of acquittal.  It is further claimed that the evidence was insufficient to support the verdict and judgment.


3
The record in this case shows no error.  Quite to the contrary the record amply supports the verdict and judgment and clearly demonstrates that the appellant received a fair trial.  Battles v. United States, 388 F.2d 799 (5 Cir. 1968-- No. 24743); Stephens v. United States, 354 F.2d 999 (5 Cir. 1965); Garrison v. United States, 353 F.2d 94 (10 Cir. 1965); Rua v. United States, 321 F.2d 140 (5 Cir. 1963); Caster v. United States, 319 F.2d 850 (5 Cir. 1963); McFarland v. United States, 273 F.2d 417 (5 Cir. 1960).


4
The judgment is affirmed.